                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

NICHOLAS A. PILLOWS                            )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   1:21-CV-48-TAV-SKL
                                               )
TDOC,                                          )
MICHAEL KEYS,                                  )
G. FIRESTONE, and                              )
R.M.S.I.,                                      )
                                               )
              Defendants.                      )


                              MEMORANDUM OPINION

       Plaintiff, a prisoner of the Tennessee Department of Correction incarcerated in the

Riverbend Maximum Security Institution (“RMSI”), has filed a pro se complaint for

violation of 42 U.S.C. § 1983 [Doc. 2] and a motion for leave to proceed in forma pauperis

[Doc. 1].

       Plaintiff’s complaint arises out of various incidents during his incarceration in RMSI

[Doc. 2]. The general venue statute for federal district courts provides in relevant part as

follows:

              A civil action may be brought in—

              (1) a judicial district in which any defendant resides, if all
              defendants are residents of the State in which the district is
              located;

              (2) a judicial district in which a substantial part of the events
              or omissions giving rise to the claim occurred, or a substantial
              part of property that is the subject of the action is situated; or




     Case 3:21-cv-00245 Document 4 Filed 03/22/21 Page 1 of 2 PageID #: 25
              (3) if there is no district in which an action may otherwise be
              brought as provided in this section, any judicial district in
              which any defendant is subject to the court’s personal
              jurisdiction with respect to such action.

28 U.S.C.A. § 1391(b)(1)-(3). RMSI is in Davidson County, Tennessee, which lies within

the Nashville Division of the United States District Court for the Middle District of

Tennessee. 28 U.S.C. § 123(b)(1); https://www.tnmd.uscourts.gov/divisions-court. The

Court therefore concludes that the proper venue for this case is the Nashville Division of

the Middle District of Tennessee. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972)

(finding that venue in a suit against a public official lies in the district where he performs

his official duties). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C.

§ 1406(a).

       Accordingly, the Clerk will be DIRECTED to transfer this action to the Nashville

Division of the Middle District of Tennessee and to close this Court’s file.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              2


     Case 3:21-cv-00245 Document 4 Filed 03/22/21 Page 2 of 2 PageID #: 26
